DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 and 28-49 are currently pending with claims 1-18 and 38-48 being previously withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26, 28-37, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the passage" in line 7, “the rear portion” in line 7, and “the front face” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 also claims in line 5 a layer or agent, which is unclear given that the layer only includes the agent. The agent or the layer can be claimed given they equate to the same thing, but the “or” statement is unnecessary once the layer has been determined in lines 3-4 to be a biocompatible dry gel forming agent.
Along the lines of the above, “agent” in line 5 should be “biocompatible dry gel forming agent” to keep the consistency of the phrasing throughout the claims. This applies also to claims 31, 33 (which should read the “biocompatible dry forming agent comprises a pharmacologically active agent”, and 49 which calls it a “biocompatible gel forming agent” which lacks the “dry” part of the original phrase. Any phrase is acceptable once the initial limitation is introduced but must remain consistent between the claims. 
Claim 36 also recites a “dry gel forming layer” which should be the sane as the agent as listed above. The phrases “biocompatible dry gel forming agent” and “layer” seemed to have merged into this new phrase, which lacks antecedent basis and needs to be corrected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22, 26, 31-37, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Masi et al. US Publication 2016/0166803 (hereinafter) in view of Ek et al. US Publication 2012/0123318 (hereinafter Ek) in view of Pearce III, et al. US Patent 6,772,694 (hereinafter Pearce).
Regarding claim 19, Masi discloses an apparatus for forming a linear channel filled with biocompatible aqueous gel in nervous tissue for implantation of a medical device (Figure 5 which shows the general structure of the apparatus), comprising an oblong rigid pin (400) having a front end and a rear end (Figure 5 element 400), wherein the pin comprises an axially disposed channel for fluid passage (elements 310 and 312), the passage extending from the rear end to the front end (Figure 5 which shows the extension of the channel), and accessible at the rear portion having an opening at the front face or near the front face (there are openings at both ends 306 and 308 where 306 can be plugged [0037]), wherein the pin is sufficiently rigid to allow it to be linearly inserted into nervous tissue in absence of its layer comprising gel forming agent (400 can be made of stainless steel, [0039]) and wherein after contacting the biocompatible dry gel forming agent with aqueous body fluid, 
Ek teaches a neural implantation device ([0085] that details a catheter) that includes a layer comprising a biocompatible dry gel forming agent disposed on a pin section extending from the front end in a distal direction and enclosing said pin section (element 90 of Figure 17a which can be made of gelatin which is a dry mixture that can become a gel when mixed with or in an aqueous solution, see [0059] and [0069]-[0075]). It would have been obvious to the skilled artisan before the effective filing date to utilize the dry gel forming agent as taught by Ek with the device of Masi in order to aid in bleeding prevention, scar encapsulation, inflammation, and/or cell death ([0077][0086] of Ek which details the contents of the gel matrix being used for the above mentioned purposes during implantation).
Both Masi and Ek are silent on the percent composition of the gel matrix. Pearce teaches a drug delivery agent that utilizes wherein said layer or agent contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight (column 5 lines 30-45, which details a rigid structure made of the same material animal protein specifically gelatin that includes a range of about 5-20% weight of water). It would have been obvious to the skilled artisan before the effective filing date to optimize the claimed water percent as taught by Pearce with the rigid gelatin matrix of Ek on the device of Masi in order to allow for initial implantation and a controlled release of the drug(s) and/or electrode sensing pin (both detail drug delivery in a controlled fashion; see [0014] of Ek). 
The resultant combination of Masi, Ek, and Pearce disclose that the pin can be withdrawn from the formed biocompatible aqueous gel (this is a method step in an apparatus claim where the resultant device is fully capable of being withdrawn after the gel has contacted aqueous body fluid without any additional structural modification).
Regarding claim 20, Masi discloses that the pin is cylindrical (400 s described as a tube, abstract).
Regarding claims 21-22, Masi discloses that the pin is of metal (steel [0039]).
Regarding claim 26, Masi discloses one or more means selected from electrode means, optical fiber means, sensor means (element 320, see also [0037]).
Regarding claims 31-32, Masi is silent on the specifics of the gel forming agent. Ek discloses that the protein is selected from a biocompatible gel forming agent, in particular an agent selected from the group consisting of gelatin, hyaluronic acid and salts thereof, chemically modified gelatin, chemically modified hyaluronic acid and salts thereof ([0059], [0069] which mentions gelatin). It would have been obvious to the skilled artisan before the effective filing date to utilize the dry gel forming agent as taught by Ek with the device of Masi in order to aid in bleeding prevention, scar encapsulation, inflammation, and/or cell death ([0077][0086] of Ek which details the contents of the gel matrix being used for the above mentioned purposes during implantation).
Regarding claims 33-34, Masi is silent on the dry gel forming agent’s specifics. Ek discloses that the layer comprises a pharmacologically active agent that is selected from the group consisting of coagulant, anticoagulant, antibiotic, osmotic pressure adjusting agent, anti-inflammatory agent, nutrient, factor stimulating growth, factor stimulating cell differentiation, hormone ([0086] which mentions the addition of a drug that stops minor bleeding, it also mentions a coagulation stimulating drug). It would have been obvious to the skilled artisan before the effective filing date to utilize the dry gel forming agent as taught by Ek with the device of Masi in order to aid in bleeding prevention, scar encapsulation, inflammation, and/or cell death ([0077][0086] of Ek which details the contents of the gel matrix being used for the above mentioned purposes during implantation).
Regarding claim 35-37, Masi is silent on the dry gel forming material. Ek discloses a friction reducing layer disposed on the entire dry gel forming layer or a portion thereof ([0076], a dissolution retarding layer disposed on the dry gel forming layer or a portion thereof ([0027][0074]), a friction reducing layer disposed on the dissolution retarding layer ([0076] which details the outer layer can additionally include a friction reducing layer). It would have been obvious to the skilled artisan before the effective filing date to utilize the dry gel forming agent as taught by Ek with the device of Masi in order to aid in bleeding prevention, scar encapsulation, inflammation, and/or cell death ([0077][0086] of Ek which details the contents of the gel matrix being used for the above mentioned purposes during implantation).
Regarding claim 49, Masi is silent on the dry gel forming material. Ek discloses a gel forming agent that is selected from the group consisting of: arabinogalactan; arabinoxylan; galactan; galactomannan; lichenan; xylan; cellulose derivatives such as hydroxymethylpropyl cellulose; whey protein; soy protein; casein; hyaluronic acid; chitosan; gum Arabic; carboxyvinyl polymer; sodium polyacrylate; carboxymethyl cellulose; sodium carboxymethyl cellulose; pullulan; polyvinylpyrrolidone; karaya gum; pectin; xanthane gum; tragacanth; alginic acid; polyoxymethylene; polyimide; polyether; chitin; poly-glycolic acid; poly-lactic acid; co-polymer of poly-glycolic and poly-lactic acid; co-polymer of poly-lactic acid and polyethylene oxide; polyamide; polyanhydride; polycaprolactone; maleic anhydride copolymer; poly-hydroxybutyrate co-polymer; poly(l,3-bis(p-carbophenoxy)propane anhydride); polymer formed by co-polymerization with sebacic acid or with poly-terephthalic acid; poly(glycolide-co-trimethylene carbonate); polyethylene glycol; polydioxanone; polypropylene fumarate; poly(ethyl glutamate-co-glutamic acid); poly(tert-butyloxy carbonylmethyl glutamate); poly-caprolactone; poly(caprolactone-co-butylacrylate); poly-hydroxybutyrate and copolymers thereof; poly(phosphazene); poly(D,L-lactide-co-caprolactone); poly(glycolide-co-caprolactone); poly(phosphate ester); poly(amino acid); poly(hydroxybutyrate); polydepsidpeptide; maleic anhydride copolymer; polyphosphazene; polyiminocarbonate; poly[(7.5% dimethyl-trimethylene carbonate)-co-(2.5% trimethlyene carbonate)]; polyethylene oxide; hydroxypropylmethylcellulose, poly(ethylene-co-vinyl acetate); isobutylene-based copolymer of isobutylene and at least one other repeating unit such as butyl acrylate: butyl methacrylate; substituted styrene such as amino styrene, hydroxy styrene, carboxy styrene, sulfonated styrene; homopolymer of polyvinyl alcohol; co-polymer of polyvinyl alcohol and at least one other repeating unit such as a vinyl cyclohexyl ether; hydroxymethyl methacrylate; hydroxyl- or amino-terminated polyethylene glycol; acrylate-based copolymer such as methacrylic acid, methacrylamide, hydroxymethyl methacrylate; ethylene vinyl alcohol copolymer; silicone based copolymer of aryl or alkyl siloxane and at least one repeating unit; polyurethane; heparan sulfate; RGD peptide; polyethylene oxide; chrondroitin sulfate; YIGSR peptides; keratan sulfate; VEGF biomimetic peptide; perlecan (heparan sulfate proteoglycan 2); Ile-Lys-Val-Ala-Val (IKVAV) containing laminin alpha-1 chain peptide; modified heparin; fibrin fragments ([0069] which details the above listed options). It would have been obvious to the skilled artisan before the effective filing date to utilize the dry gel forming agent as taught by Ek with the device of Masi in order to aid in bleeding prevention, scar encapsulation, inflammation, and/or cell death ([0077][0086] of Ek which details the contents of the gel matrix being used for the above mentioned purposes during implantation).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masi in view of Ek and Pearce, and in further view of Blumenfeld et al. US Publication 2010/0241100 (hereinafter Blumenfeld).
Regarding claims 23-24, Masi discloses the pin (400) and details that it can be made of any suitable material ([0038]), but does not detail polymers specifically. Blumenfeld teachers a drug delivery device to be placed within the brain that includes a rigid pin (2) that can be made of a polymer ([0031]). Blumenfeld does not detail what type of polymer however Ek already mentions that polymeric materials such as acrylate or epoxy polymer ([0041]) are known for use as part of the pin. It would have been obvious to the skilled artisan before the effective filing to utilize the rigid material choice as taught by Blumenfeld in lieu of the rigid pin material choice of Masi as they are art recognized equivalents of each other and would perform comparably well as a rigid pin material. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Masi in view of Ek, Pearce, and Blumenfeld, as applied to claim 23, and in further view of Schouenborg US Publication 2008/0177363 (hereinafter Schouenborg).
Regarding claim 25, Masi is silent on the composition of the pin including a fiber. Schouenborg teaches a comparable device that additionally utilizes various materials to reinforce the polymers in this case carbon fiber ([0042]). It would have been obvious to the skilled artisan before the effective filing date to utilize the carbon fibers as taught by Schouenborg with the device of Masi, Ek, and Blumenfeld in order to reinforce the pin’s structure ([0042] of Schouenborg).
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Masi in view of Ek and Pearce, as applied to claim 19, and in further view of Putz US Publication 2004/0215162 (hereinafter Putz).
Regarding claim 28, Masi teaches that a pin (above) with a drug delivery channel, but is silent on the additional channels. Putz teaches a brain implantable catheter (pin) that comprises an axially extending channel opening at the distal face thereof (axial channel 33 along pin 35 with openings at 32, see Figures 1-3), and further comprising channel(s) extending radially from the axial channel (Figure 2a at elements 32 which are holes extending axially from the channel). It would have been obvious to the skilled artisan before the effective filing date to utilize the axial channel and radially extending channels as taught by Putz with the mentioned catheter/pin of Masi as predictable results would have ensued (drug delivery to neural tissue in a lateral direction).
Regarding claim 29, Masi teaches that a pin (above), and includes a plug at the proximal face (near 306,  see also [0037], though could be considered plugged at a “cylindrical face” which it is), but is silent on the channels as mentioned above. Ek teaches fully enveloping the pin in the dry gel forming agent (Figure 4A). Putz teaches the channels as mentioned above, and as the channels of Putz would be completely surrounded by the rigid matrix they would in essence be “plugged” preventing the drug from being distributed too early. The resultant combination of Masi, Ek, and Putz would have created the claimed configuration where the catheter/pin of Putz would have been placed within the gel matrix of Ek as Ek already mentions in [0085] on the main device detailed by Masi. It would have been obvious to the skilled artisan before the effective filing date to utilize the axial channel and radially extending channels as taught by Putz with the mentioned catheter/pin of Masi as predictable results would have ensued (drug delivery to neural tissue in a lateral direction).
Regarding claim 30, Masi discloses a plug (at 306) but not one at the end near 308. Ek discloses that the plug is of a material dissolvable or degradable in an aqueous fluid ([0059], [0069] which mentions gelatin). The material would encompass the entire pin and would have had the holes at 32 (of Putz) plugged to an extent with that same material (dissolvable). The resultant combination of Masi, Ek, and Putz would have created the claimed configuration where the catheter/pin of Masi would have been placed within the gel matrix of Ek as Ek already mentions in [0085] and the lateral holes (of Putz) would have been along the shaft 400 of Masi. It would have been obvious to the skilled artisan before the effective filing date to utilize the axial channel and radially extending channels as taught by Putz with the mentioned catheter/pin of Masi as predictable results would have ensued (drug delivery to neural tissue in a lateral direction).
Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record with respect to the newly added limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794